986 F.2d 1413
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  Marvin Leon GRIMM, Jr., Petitioner.
No. 92-8095.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 26, 1993

On Petition for Writ of Mandamus.
Marvin Leon Grimm, Jr., Petitioner Pro Se.
PETITION DENIED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Marvin Leon Grimm, Jr., a Virginia inmate, brought this petition for a writ of mandamus seeking to compel the district court to grant him a writ of habeas corpus, pursuant to 28 U.S.C.s 2254 (1988).  The district court denied Grimm habeas relief, finding that his § 2254 petition was successive and denying Grimm's motion for reconsideration.  Grimm v. Terry, No. CA-92-367 (E.D. Va.  Sept. 18 and Oct. 30, 1992).


2
A mandamus petition may not be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).  Moreover, a mandamus petitioner must show that there are no other means by which he could obtain the requested relief.   In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).  Grimm could have sought review of the district court's denial of § 2254 relief by filing a notice of appeal.


3
Although we grant leave to proceed in forma pauperis, we deny the mandamus petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED